DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-17 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Objections
Claims 10-17 are objected to because of the following informalities:  In Claim 10, line 8, “the front plate” should read “a front plate of the mounting frame”.  Claims 11-17 are also objected to due to their dependency on Claim 10. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmission mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s specifications, there are many possible disclosures in Paragraphs 0013-0014 including a screw rod with a gear, a rack and gear, etc. Therefore, “transmission mechanism” has been interpreted to be one of the above structures in Paragraph 0013-0014 or their equivalence.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN204880294U to Chen.

A) As per Claim 1, Chen teaches a lifting mechanism for a moving component of a range (Chen: Figure 1), comprising: 
a mounting frame (Chen: Figure 3, Item 23); 
a moving component (Chen: Figure 2, Items 3-5) located below the mounting frame; 
a motor (Chen: Figure 3, Item 25); 
a transmission mechanism (Chen: Figure 3, Items 27-28) connected to the motor; 
at least two lifting rods (Chen: Figure 3, Items 201) located at the sides of mounting frame, each lifting rod having a bottom; 
a connecting member (Chen: Figure 3, bottom/front of Item 20 connects Items 201 to Item 28) connecting the at least two lifting rods to the transmission mechanism; and 
at least two guide rails (Chen: Figure 3, Item 22) located at the sides of mounting frame; 
wherein the transmission mechanism is attached to the mounting frame and driven by the motor; the bottom of each lifting rod is connected to the moving component; and, 
the transmission mechanism moves the connecting member up and down along the guide rails, so that the lifting rods and the moving component are allowed to move up and down (Chen: moving up and down shown in Figures 4-5).

B) As per Claim 8, Chen teaches that the transmission mechanism comprises a gear and a rack, the motor drives the gear to rotate, the rack is engaged with the gear and does a lifting motion under the drive of the gear, and the rack is used for connecting the connecting member (Chen: Figure 3, Items 25, 27 & 28.

C) As per Claim 9, Chen teaches that the moving component is a smoke guide plate or an oil filter screen (Chen: Figure 2, Items 3-4 direct smoke and screen oil).

D) As per Claim 10, Chen teaches that a range hood with the lifting mechanism of Claim 1, comprising an outer fan hood (Chen: Figure 3, item 23), a decorative hood (Chen: Figure 2, Item 8) and a smoke collecting hood (Chen: Figure 2, item 6); 
herein the moving component of the lifting mechanism is disposed below the smoke collecting hood (Chen: best shown in Figure 4), the mounting frame of the lifting mechanism is the outer fan hood; 
a mounting space (Chen: Figure 2, between Item 2 & 8) is formed between the outer fan hood and the decorative hood; 
the motor and the transmission mechanism are mounted on the front plate and located inside the mounting space (Best shown in Figure 3); and, 
the lifting rods pass downward through the smoke collecting hood and are connected to the moving component (Items 201 extend downward to attach to Item 3-5 through middle of Item 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CN101285601A to Hu.

A) As per Claims 1-2, Chen teaches a lifting mechanism for a moving component of a range (Chen: Figure 1), comprising: 
a mounting frame (Chen: Figure 3, Item 23); 
a moving component (Chen: Figure 2, Items 3-5) located below the mounting frame; 
a motor (Chen: Figure 3, Item 25); 
a transmission mechanism (Chen: Figure 3, Items 27-28) connected to the motor; 
a connecting member (Chen: Figure 3, Item 20) connecting to the transmission mechanism; and 
at least two guide rails (Chen: Figure 3, Items 22) located at the sides of mounting frame; 
wherein the transmission mechanism is attached to the mounting frame and driven by the motor; and, 
the transmission mechanism moves the connecting member up and down along the guide rails,
so that the moving component are allowed to move up and down (Chen: Figure 3, Item 201 of Item 20 moves up and down Items 22);
	the mounting frame has a front plate, a left side plate and a right side plate; 
the motor and the transmission mechanism are disposed on the front plate; 
the guide rails are disposed on the left side plate and the right side plate (Chen: Figure 2, Items 22 are attached to sides of Item 23 & Items 25, 27-28 are attached to front of 23); 
the connecting member is a U-shaped connecting plate (Chen: Figure 3, item 20 is u shaped with left and right Items 201 side along Items 22) with a front portion, a left portion, and a right portion located outside the mounting frame;
the left portion and the right portion of the connecting plate each can slide along the corresponding guide rail; and 
the front portion of the U-shaped connecting plate is connected to an output end of the transmission mechanism (Chen: Figure 3, Item 202 attaches to item 28).
Chen does not teach at least two lifting rods located at the sides of mounting frame, each lifting rod having a bottom;
the connecting member connecting the lifting rods to the transmission mechanism;
the bottom of each lifting rod is connected to the moving component
	the left portion and the right portion of the connecting plate, each is attached to the top of a corresponding lifting rod.
However, Hu teaches at least two lifting rods (Hu: Figures 2-3, Item 2 located between Items 14-15 are rods on each side of frame connected to connecting plate at bottom of Item 1 and bottom of Item 15 connected to Item 5) located at the sides of mounting frame, each lifting rod having a bottom;
the connecting member connecting the lifting rods to the transmission mechanism;
the bottom of each lifting rod is connected to the moving component
	the left portion and the right portion of the connecting plate, each is attached to the top of a corresponding lifting rod.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chen by adding lifting rods to the sides of the connecting member to connect to the moving component, as taught by Hu, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chen with these aforementioned teachings of Hu with the motivation of allowing the moving component to be lowered further down without exposing the mechanism to view.

Allowable Subject Matter
Claims 3-7 & 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762